Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The amendment filed 28 February 2022 has been entered. Claims 1, 2, 5, 8, 12 and 16 have been amended. Claims 1 – 12 are pending in the application.

Response to Arguments
The objection to Claim 2 is withdrawn in light of the claim amendment.
Applicant argues (pp 8-9) that the schematic representation in Figure 4 of a locking mechanism is adequately described in paragraph [0029]. Unless Applicant intends to admit such a mechanism as prior art, Examiner disagrees. This paragraph merely generically describes the location and function of some kind of mechanism that rotates within the space provided in the body for the fluid end, and is situated between lugs. The inclusion of a schematic representation of an essential working part in the otherwise conventional drawing of Figure 4 does nothing to enable a person of ordinary skill in the art to make such an invention. 
Applicant further argues that the leader for feature 404 now points to an orifice. No orifice is apparent, and the leader/arrow appears to be attached to feature 402, as no other feature is evident other than the flat surface through which Applicant states feature 402 extends. Furthermore, it is unclear how the pin would exit the orifice by swinging, or how such a pin would avoid contact with adjacent lug features.
Applicant attempts (pp 9-10, and particularly at p. 10, para 2) to add in a reference to a seal formed by and between the contact faces of the lugs of the connection feature. It is unclear how such contact would form anything resembling a seal as understood by a person of ordinary skill in the art. As noted in the prior action and below, paragraph 23 only provides support for a seal 240 in the void space, which thereby provides a metal-metal seal. Furthermore, every depiction of the invention includes the seal 240.
Applicant argues (p.10) the possession of the invention of seats integrated into fluid ends is proven by the mere statement in paragraph [0016] that “valve seats may be integrated into valve ends [sic]”. Unless Applicant intends to admit this feature as prior art, such a general statement, particularly without illustration in the figures or further description detailing how such a feature may be effected, is nothing more than an indication that Applicant considered the idea. There is no evidence of this being put into practice or that Applicant possessed the knowledge to actually put the idea into practice. To restate: As Applicant has quoted, “a patent must describe the claimed invention in sufficient detail” to indicate possession, and no detailed description of this feature is included.
Applicant’s arguments with respect to the 35 USC §§102 and 103 rejection(s) of                                                  the claim(s) have been fully considered and are persuasive in light of the claim amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the previously applied art.
It should be noted, also, that Applicant employs several arguments (for example, p.12, bottom) regarding either features that are not claimed (for example, a sliding valve), or Applicant’s own perceived advantage (for example, rapid replacement), neither of which have any bearing on patentability of the claimed invention.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0016] includes a typo of “valve ends” instead of “fluid ends”.
Paragraph [0023] describes “an outer portion diameter 234 that is larger than an inner portion diameter 234”.
Paragraph [0029] does not adequately describe the locking mechanism of Figure 4.  
Appropriate correction is required.

Drawings
The following objections are made due to the lack of clarity of the depiction of the lock in Figure 4. Paragraph [0029] does not lend clarity. For example, how is feature 404 an orifice? Or: How is feature 408 to be understood as a rotating mechanism? How would such a mechanism operate and how would it be produced?
The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lock of Claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 8 and 16 are objected to because of the following informalities:  the amended language in essence recites that the valve seat is removable as the fluid end, which would mean that it somehow transforms during its removal. Verbiage such as “the fluid end being removable from the valve body through a common opening, and the valve seat being removable from the valve body through the common opening” is suggested.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Paragraph [0023] appears to be the only support for similar claim limitations. However, this paragraph only lends support for a separate, intervening metal seal as opposed to the metal to metal contact of the valve body and fluid end encompassed by the claim.
Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. While paragraph [0016] discusses seats that “may be integrated”, this clearly in not intended as discussion of an integral part. Note that not one of the drawings depicts such a seat.  Note, too, the typo of “valve ends” instead of “fluid ends” in the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "the valve stem" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 depends from itself. For the purpose of examination, the claim will be read as depending from Claim 4, where an inner portion is introduced.

Claim 16 recites the limitation "the actuator" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.

Claims 17-20 are rejected as depending from an indefinite claim.

NOTICE for all US Patent Applications Filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16, 17 and 19, as far as they are definite, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Legris (4,782,852).

Note that features 1, 3, 7/7h and 18 all employ identical lug, slot and space construction. For ease of understanding by the reader, the “fluid end” is generally referred to as “1” under the 35 USC §103 heading, because it is believed that this embodiment (shown in Figure 1) provides the best detail. However, feature 7 is referred to immediately below because this embodiment includes the valve seat feature. Please refer to Figure 1 when reading for the quick connect geometry of feature 7. Note, too that features 4, 5 and 10 are merely identical inventions to feature 2 (that is, valve blocks) with different numbers of orifices. Therefore, the features of these blocks are read as otherwise identical, and referred to accordingly.

Regarding Claim 16 as best understood, Legris discloses (see at least Figs 1-6 and 19) an assembly with “a fluid end (7) having a plurality of fluid end lugs (1c) extending radially outward from an axis, the plurality of fluid end lugs each having a first circumferential length less than an outer circumference of the fluid end (inherent, as their respective circumferences are necessarily less than the uninterrupted fluid end circumference), wherein each fluid end lug (1c) is separated from an adjacent fluid end lug by a gap (1f), the plurality of fluid end lugs forming at least a portion of a fluid end slot (1b, behind 1c); and a valve body (2) having a plurality of valve body lugs (2f) extending radially inward toward the axis, the plurality of valve body lugs each having a second circumferential length less than an outer circumference of the valve body (inherent, as their respective circumferences are necessarily less than the uninterrupted valve body circumference), wherein each valve body lug (2f) is separated from an adjacent valve body lug by a space (at 2g); and a valve seat (7l) arranged within a recessed portion (at least to the inside of 7h) formed in the fluid end (7), the valve seat (7l) being removable from the valve body (5) through a common opening (of 5, at 7) as the fluid end (7) when the actuator (for feature 21) is coupled to the valve body (5); wherein the first circumferential length is less than a space circumferential length to permit passage of the plurality fluid end lugs through respective space when the plurality fluid end lugs are aligned with the spaces (as is necessary in order to allow assembly of the device), and wherein axial movement of the fluid end (7) relative to the valve body (2) is blocked when the plurality of valve body lugs (2f), arranged within the fluid end slot, are axially aligned with the plurality of fluid end lugs (1c).”
See also column 5, lines 9-13.

Legris further discloses an assembly in which:

Regarding Claim 17, there is “a slot formed (in 2e, behind 2f), at least in part, by the plurality of valve body lugs (2f), the slot arranged axially inward from the plurality of valve body lugs (2f), the slot receiving the plurality of fluid end lugs (1c).”

Regarding Claim 19, there is at least some kind of alignment (whether horizontal, vertical, diagonal or offset) with each inner face of the recess (within 7h) and some face of the fluid end lugs (1c).
Note that terms such as front, rear, top, bottom, side, left, right, upper, lower, upward, downward, vertical, horizontal, forward, backward, above and below are relative terms and as such are not lent patentable weight.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 13 and 15, as far as they are definite, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al (2014/0183396) in view of Legris (4,782,852).

Regarding Claim 1, Hunter teaches (Figs 1 and 7) a valve with “an actuator (20) adapted to drive movement of a valve member (16) between an open position (Fig 1, left) and a closed position (Fig 1, right); a bonnet (30) coupled (that is, one feature cannot separate from the other except by intentional disassembly) to the actuator (20); a valve body (28) coupled to the bonnet (30)”.
While Hunter depicts fluid ends (at 21, 22, 32 and enclosed by Fig 7 box) with recesses (21) enclosing valve seats (32), Hunter does not explicitly discuss the fluid end of the valve, or how the valve would be attached to a fluid system, in the specification.
Legris discusses (see at least Figs 1-6 and 19) a means of attachment (see especially Figs 1-2) for a fluid end (for example, 1, 3, 7/7h, 18) to a body (2) employing “a quick connection system adapted to couple the fluid end (1) to the valve body (2), the quick connection system comprising: a plurality of valve body lugs (2f) separated by a plurality of spaces (at 2g), the plurality of valve body lugs (2f) extending radially outward from an axis; and a plurality of fluid end lugs (1c) configured to interact with the plurality of valve body lugs (2f), the plurality of valve body lugs being arranged to axially align with the plurality of fluid end lugs (1c) to block axial movement of the fluid end (1) with respect to the valve body (2).”
See also column 5, lines 9-13.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to improve the device of Hunter by adding a fluid end and quick attachment means that allows quick dismantling, repair and modification with unskilled labor, thus minimizing cost as taught by Legris (col 3, at least at lines 25-35).
Note that with such a combination, the valve seat necessarily or inherently would be removable through the same opening as the fluid end, much as depicted by Legris at Figure 6, feature 7l.

Hunter as modified further teaches a valve in which:

Regarding Claim 2 as best understood, there is “a slot (Legris; in 2e, behind 2f) formed, at least in part, by the plurality of valve body lugs (Legris, 2f), the slot arranged axially closer to [a] valve stem (Hunter, 20) than the valve body lugs (Legris, 2f), and the slot receiving the plurality of fluid end lugs (1c).”

Regarding Claim 3, there is “a plurality of fluid end gaps (Legris, 1f) arranged between the fluid end lugs (1c), wherein each fluid end lug pair is separated by a fluid end gap of the plurality of fluid end gaps (see Fig 1).”

Regarding Claim 4, “the fluid end (Legris, 1) further comprises: an outer portion (1d) having an outer portion diameter; and an inner portion (1e, or Hunter at 32) having an inner portion diameter, the outer portion diameter being larger than the inner portion diameter.”

Regarding Claim 5, “the recessed portion (Hunter, 21) is formed in the inner portion (at 32).”

Regarding Claim 6, there is “a seal (Legris, 11) arranged between an outer diameter of the fluid end (1) and an inner diameter of the valve body (2).”

Regarding Claim 7, “the fluid end (Legris, 1) further comprises: a connector for engaging process equipment, the connector including at least one of a flanged end, a threaded end, a welded end, or a combination thereof (col 3, ll 36-38).”

Regarding Claim 8, Hunter teaches (Figs 1 and 7) a valve with “an actuator (feature 20, above 192) configured to drive movement of a valve stem (feature 20, below 192) between a first position (Fig 1, left) and a second position (Fig 1, right); a valve body (28), having a chamber (at 15) for a valve member (16) coupled to the valve stem (20), wherein movement of the valve stem drives movement of the valve member (16) between the first position and the second position”.
While Hunter depicts fluid ends (at 21, 22, 32 and enclosed by Fig 7 box) with recesses (21) enclosing valve seats (32), Hunter does not explicitly discuss the fluid end of the valve, or how the valve would be attached to a fluid system, in the specification.
Legris discusses (see at least Figs 1-6 and 19) a means of coupling (see especially Figs 1-2) a fluid end (for example, 1, 3, 7/7h, 18) to a body (2) employing “a plurality of fluid end lugs (1c), extending radially outward from an axis and arranged circumferentially about the fluid end (1), the plurality of fluid end lugs (1c) separated by respective gaps of a plurality of gaps (at 1f), the fluid end (1) being translatable along the axis between a coupled position (for example in Fig 6) and a decoupled position (for example in Figs 1-2), wherein the plurality of fluid end lugs (1c) axially move through a plurality of valve body slots (at 2g) as the fluid end transitions from the decoupled position to the decoupled position, and the fluid end (1) is rotatably placed into the coupled position after moving through the plurality of valve body slots (at 2g).”
See also column 5, lines 9-13.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to improve the device of Hunter by adding a fluid end and quick attachment means that allows quick dismantling, repair and modification with unskilled labor, thus minimizing cost as taught by Legris (col 3, at least at lines 25-35).
Note that with such a combination, the valve seat necessarily or inherently would be removable through the same opening as the fluid end, much as depicted by Legris at Figure 6, feature 7l.

Hunter as modified further teaches a valve in which:

Regarding Claim 9, “the valve body (Legris, 2 or Hunter, 28) further comprises: a plurality of valve body lugs (Legris, 2f), wherein pairs of valve body lugs are separated by respective valve body slots of the plurality of valve body slots (at 2g), the plurality of valve body lugs (2f) being at least partially aligned with the fluid end lugs (1c) when the fluid end is in the coupled position (as in Fig 6).”

Regarding Claim 10, there is “a slot (Legris; in 2e, behind 2f) formed in the valve body (2), the slot receiving the fluid end lugs (1c); and a fluid end slot (1b, behind 1c) formed in the fluid end (1), the fluid end slot receiving the plurality of valve body lugs (2f).”

Regarding Claim 11, “the fluid end (Legris, 1) forms at least a portion of a valve bore (at 1e).”

Regarding Claim 12, this type of twist lock fitting design (that is, of Legris, when employed in a valve such as that of Hunter) is highly reliant upon proper alignment because the lugs must mesh in such a way as to maintain the fluid end position while positioning the valve seats correctly, else the design would not be functional. Therefore, at least some type of alignment necessarily or inherently would be required between, for example, an inner face of the recessed portion (Hunter, 21, against which seats 32 sit) and some rear face of the fluid end lugs (of Legris).

Regarding Claim 13 as best understood, while Legris does not teach metal parts.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ metal in the quick connect of Legris, thus creating a metal to metal seal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, paragraph [0023], Applicant has not disclosed any criticality for the claimed limitations. Such a choice could be made in order to improve durability or temperature resistance, for example.
Note, too, that Hunter discusses the advantages of metal seals (at least at paras [0010-0012]).

Regarding Claim 15, Hunter does not necessarily teach an integral valve seat.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to for the seat of Hunter integrally, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993). Please note that in the instant application, paragraph [0016], Applicant has not disclosed any criticality for the claimed limitations. Such a feature could be integral for the purpose of, for example, reducing the number of parts and thereby reducing inventory and assembly costs. 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter et al (2014/0183396) in view of Legris (4,782,852) as applied to Claim 8, above, and further in view of Adams et al (9,212,758).

Regarding Claim 14, Hunter as modified does not teach a locking mechanism.
Adams teaches (at least at Figs 1, 2, 4 and 7) a valve employing a quick connect system with interlocking lugs (396, 416), where a rotational lock (418) prevents relative rotation of valve parts after assembly (col 13, ll 3-5)
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Hunter in view of Legris to include a rotational lock as taught by Adams, thus preventing unintentional separation of the connection and thereby improving safety and device integrity.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Legris (4,782,852).

See discussion of Claim 16, above.

Regarding Claim 18, there is “a seal (11) positioned between the fluid end (7) and the valve body (2)”.
Legris does not teach polymer or metal.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the seal of polymer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, paragraph [0023], Applicant has not disclosed any criticality for the claimed limitation.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to employ a polymer in the seal of Legris, as is notoriously well-known in the art as a mere matter of design choice, for example to allow more deformation (polymer) to seal against surface irregularities or to provide high heat, chemical or abrasion resistance (metal), thus maintaining seal integrity in adverse conditions.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Legris (4,782,852) in view of Adams et al (9,212,758).

See discussion of Claim 16.

Regarding Claim 20, Legris does not teach a locking mechanism.
Adams teaches (at least at Figs 1, 2, 4 and 7) a valve employing a quick connect system with interlocking lugs (396, 416), where a rotational lock (418) prevents relative rotation of valve parts after assembly (col 13, ll 3-5)
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Legris to include a rotational lock as taught by Adams, thus preventing unintentional separation of the connection and thereby improving safety and device integrity.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note that Powell et al (US 20190264818 A1), cited by Applicant, appears to also teach the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth W. Mackay-Smith, whose telephone number is 571.272.9792.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider may be reached at 571-272-3607 or Mary McManmon may be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you should have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/SETH W. MACKAY-SMITH/
Primary Examiner, Art Unit 3753